t( 1   51-0d -OLI
                            C- 3Dflo-DiD415-/2J3'1S2 -11                                  WR-I/-5bd. -ot.;
 ~.




      S+t4..+t 6t fc.ms                                                         I    f)  +he CCJc.J/'.t of'
       v                                                                        C r 1 fV1: ned Affe tt /5 o (
~errer·-fLee rYlCU'JnS                                                          Te><ct~




       I. A fV1             {\S k ·, n &>)            ThP\ 4 Yo o                   ~ 1 ue (() e      Pe ;--M .5~it.>~
       I     D     {)   rv1men     cJ      CAr1   d          F: I e_    o-..     ProPer I/. e            I
           u nc:lPr       ---rhe        RuJe5                ~nrJ      ~u.de- Ltnej                 6(
       TexAs Rul-e~ of A Pflellt><...ff> P/oCcclurc. 7 3
       I RetAhZecJ I Wen-t DuPr 'The_ Two fq_~-e_
       L , Wl: + Owl d 'I Am aSK,"' 1:1 Yo v -1-D ~c_-1-
           YY)e-    Cor.r~c-1-                 0\ncl Re f:"11e
                                        fl1V f1PfliCPt-iJbl1
        (}!) Y II D I !-Itt Be!L5 CoRlPv5 .Cor Your Cof\5~J~rP\ hoYI
       To ke.e P FroYlrl beo;1 Su 6i'e~l)en +I Y B~ r.,-p d
                                                      &>_]




                                                                                    'ReSPe(.f.CuiiY Svbi11ttfe0
                                                                                     Cl4!~
 Je fCerY Lc.e             fYl P...hn<;.   tJ   i7~1b"?:.l
  /bOfl     (-M t?~D
 Uv'fl4-51it1Je 17/7)43

                                                                               RECEiVED IN
                                                                       COURT OF CRIPmNAL APPEALS
                                                                                 OCT 05 2015

                                                                               Abet Acosta, C~erx